Citation Nr: 1632921	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-36 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a skin condition of the groin.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision denied seven service connection claims.  The Veteran disagreed with all seven denials in August 2009, and the RO issued a Statement of the Case for all seven claims in March 2010.  The Veteran limited his appeal to Issue 2 above in a VA Form 9 received in October 2010, but his submission was untimely.  The RO, in January 2011, subsequently granted four of the original seven denials even though the Veteran only perfected an appeal of Issue 2 above.  The RO, also in January 2011, issued a Supplemental Statement of the Case, for the three issues on the title page.

The Board has considered the untimely filing of the Form 9 as well as the RO's decision not to limit the appeal as the Veteran requested.  To afford the Veteran the maximum benefit of the doubt, the Board considers the three issues on the title page on appeal, despite any procedural shortcoming evidenced over the pendency of the appeal.  

The Board decides Issues 1-2 below.  The Board REMANDS Issue 3 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran incurred a skin condition of the groin during or as a result of service.

2. No medical provider has diagnosed the Veteran with PTSD.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a skin condition of the groin have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015). 

2. The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records, VA treatment records, and private treatment records and associated them with the claims file.  

VA has also assisted the Veteran by examining him in 2010 (skin) and 2015 and 2016 (psychiatric).  The Board finds that these examination reports are adequate for evaluation purposes because the examiners conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection - In General

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Skin Condition of the Groin

A VA examiner diagnosed the Veteran with dermatitis of the groin area in June 2010.  The June 2009 rating decision details the Veteran's in-service treatment for "venereal warts and crab lice."  The VA examiner found the "patient had similar skin problems in service," which "typically becomes chronic in nature."  Thus, he found the dermatitis "is as likely as not" related to the in-service treatment.  The foregoing demonstrates that all 3 prongs of a service connection claim are met, and the Board grants the appeal.

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) for purposes of this appeal.  38 C.F.R. § 4.125 (2015).  

Here, the Veteran's depression is service connected, but because the claim for PTSD was being separately adjudicated, it remains on appeal and will be addressed here.  Also, while the Board has adjudicated the PTSD claim separately from the depression, it appears the Veteran does not distinguish between them, as evidenced by an October 2009 statement submitted in support of his claim for "PTSD/depression."

As noted, the most fundamental requirement for service connection for PTSD is a diagnosis of PTSD.  Here, no medical provider has diagnosed the Veteran with PTSD.  The Veteran, in his 2008 claim, stated Dr. M.Z. treated him for PTSD.  However, VA obtained a February 2008 "Psychological Evaluation" from Dr. M.Z. in which she notes the Veteran's "psychiatric history is significant for social anxiety" and his "history of alcoholism," but she does not provide a PTSD diagnosis.  Equally silent are the Veteran's VA treatment records which show VA has diagnosed him with depression.  Finally, VA examined him in 2015 and 2016, with both examiners diagnosing depression and alcohol abuse, but not PTSD.  As the Veteran does not have a PTSD diagnosis, he does not have a current disability for purposes of this claim.  As he does not have a current disability, his claim must be denied.


ORDER

Service connection for a skin condition of the groin is granted.

Service connection for PTSD is denied.





REMAND

The Veteran contends that hypertension is entitled to direct, presumptive, or secondary service connection.  He states, in an October 2008 statement, that his "blood pressure was documented as being high throughout [his] military career during examinations and in 1981 at Fort Rucker" as well as in 1982, within his first year of separation.  He also argues that his service-connected sleep apnea caused or aggravated his hypertension.  Although VA examined the Veteran is 2010, it limited the examination to direct service connection.  Therefore, remand is warranted for another examination to consider the secondary angle. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA hypertension examination. The examiner should answer the following questions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during his military service or within a year of his separation from service?  Why or why not? 

b) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by his service connected sleep apnea?  Why or why not? 

c) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated (permanently increased beyond the natural progression of the disability) by his service connected sleep apnea?  Why or why not? 

2. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHE W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


